ARNOLD, Judge.
Defendant’s first assignment of error is that the court modified the terms of her probation without a showing of good cause and without notice and hearing in violation of G.S. 15A-1344(d).
It is clear from the record that defendant received notice and appeared, represented by counsel, at the hearing conducted on 10 September 1981 pursuant to the violation report filed by her probation officer. We find no merit, therefore, in her contention that she received inadequate notice and hearing. Moreover, we find abundant evidence in the record to indicate that defendant failed to make a good faith effort to comply with the terms of her probation. She enrolled in school only after repeated prodding by her *212probation officer and was not in school or working at the time of her hearing.
We wish to emphasize that a grant of probation is a privilege afforded by the court and not a right to which a felon is entitled. In view of this fact, the court is given considerable discretion in determining whether good cause exists for modifying the terms of probation. The court had before it here evidence that defendant had obtained a high school equivalency certificate, that she was not enrolled in school and had no apparent commitment to a course of study at the time of the hearing, and that she had two young children to support. The judge reasonably concluded defendant should no longer be entitled to put off working to support her children. We find no abuse of discretion.
Defendant next challenges the validity of the 28 September 1981 order revoking her probation. Several assignments of error are made relative to the order and the conduct of the hearing including lack of notice, lack of opportunity to present evidence and cross-examine witnesses, and lack of written notice of modification of probation. We find no merit in these contentions, however, because the second hearing was, in reality, a continuation of the first. The court had fulfilled the proper procedural steps in the first hearing and made findings of fact sufficient to support revocation of defendant’s probation. The two weeks between that hearing and entry of the revocation order merely constituted a grace period granted by the judge in his discretion to allow defendant one last chance to avoid activation of her sentence. Defendant was notified in court that she had two weeks in which to obtain employment or the case would return to court. The import of such an ultimatum was clear and the result of defendant’s failure to comply was predictable. We find no prejudicial error.
Affirmed.
Judges VAUGHN and Martin (Robert M.) concur.